Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 30, 2002, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the second degree.
Defendant pleaded guilty to two counts of robbery in the second degree after his holdup of a convenience store and a bank during which he was armed with a handgun. He was sentenced pursuant to a negotiated plea agreement to two concurrent prison terms of six years, to be followed by 2V2 years of postrelease supervision. Defendant appeals, seeking a reduction in the length of his sentence on the ground that it is harsh and excessive. We disagree. Defendant stands convicted of two class C violent felonies and, in the absence of the *1084advantageous plea agreement, would have been exposed to consecutive prison terms of 15 years (see Penal Law § 70.02 [1] [b]; [3] [b]; see generally People v French, 302 AD2d 751 [2003]). Our review of the record discloses no abuse of County Court’s discretion in imposing this sentence nor any extraordinary circumstances that would warrant a reduction thereof in the interest of justice (see People v Smith, 300 AD2d 745, 746 [2002], lvs denied 99 NY2d 616, 620 [2003]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.